Weinstein, J.,
dissents and votes to affirm the judgment of conviction, with the following memorandum: I disagree with the majority’s assessment of the severity of the enumerated errors on the grounds that defendant’s guilt was proven beyond a reasonable doubt and a verdict finding him guilty of the crime of criminal sale of a controlled substance in the third degree was properly rendered after a fair trial. The testimony elicited from the People’s witnesses during the course of the trial revealed that defendant approached undercover officer Raul Mercado in an after-hours club and rendered an apology to the officer with respect to a heated argument which the two of them had had. In an apparent effort to atone for a past misdeed, defendant proposed that Mercado accompany him to the basement of the club where he promised to “make it up” to the officer. In the basement, defendant introduced Mercado to a person named Oscar and made the statement that “Oscar had some good stuff”. Oscar and Mercado then conversed after which Mercado, in an aside to defendant, inquired as to Oscar’s reliability. Defendant attested to the quality of the substance and implicitly vouched for Oscar’s character in an apparent attempt to persuade Mercado to make a purchase. Based upon defendant’s representations, the deal with Oscar was consummated and defendant accompanied Mercado back upstairs. From the record, it appears that defendant displayed a thorough knowledge of street trafficking in drugs. Significantly, it was defendant who took the initiative and made the sale possible. Defendant’s over-all manner and actions and the totality of circumstances indicate that what was involved here was “a well-choreographed, two-person drug operation, conducted by two street-wise entrepreneurs” (People v Windley, 78 AD2d 55, 58). Defendant, however, disputes the People’s version of what transpired and *791maintains that the trial court erred in failing to submit the defense of agency to the jury. Inasmuch as defendant’s trial counsel neither submitted an agency defense in the form of a request to charge nor objected to the court’s failure to so charge, the issue would not be subject to appellate review were the majority not inclined to reach it in the interest of justice. I take issue with both the decision to address the issue and with their determination thereof. In order to label defendant an agent of his purchaser, the following circumstances must pertain: “a narcotics merchant must be a mere extension of the buyer. He may act to procure what the buyer wants because the buyer has asked him to do so, but not out of any independent desire or inclination to promote the transaction” (People v Argibay, 45 NY2d 45, 53-54, mot for lv to rearg den 45 NY2d 839, cert den 439 US 930). A reasonable view of the evidence adduced at trial is simply not reconcilable with defendant’s contention that he acted merely as an agent of the police officer. Hence, no charge on agency was either necessary or appropriate as to him. The mere fact that the jurors, as the legitimate triers of fact, chose to accord credibility to the People’s witnesses as opposed to defendant does not constitute a basis for reversal. I decline to now interfere with their function. As respects the allegations of prosecutorial misconduct, it bears noting that all objections to instances of improper cross-examination were sustained by the trial court. During the course of its charge, the court reiterated its directive that the jury was to totally disregard testimony which had been stricken from the record. Defendant neither sought further clarification nor requested rectification of the curative instructions rendered as to any of these elements. Moreover, the defense never requested a mistrial on the ground that the right to a fair trial had been jeopardized by the prosecutor’s conduct. Clearly, defendant’s claims have not been preserved for review as a matter of law (CPL 470.05, subd 2; People v Galloway, 54 NY2d 396, 400; People v Santiago, 52 NY2d 865, 866). Had the issue been preserved for our review, I would conclude that the trial court’s efforts vitiated the taint of prejudice to defendant and sufficed to extinguish the possibility that the prosecutor’s conduct had interfered with the jurors’ capacity to render an impartial verdict (see People v Safian, 46 NY2d 181, mot for lv to rearg den 46 NY2d 940, cert den 443 US 912). Moreover, reversing a judgment on the basis of prosecutorial misconduct is an “ill-suited remedy” inasmuch as it “does not affect the prosecutor directly, but rather imposes upon society the cost of retrying an individual who was fairly convicted” (United States v Modica, 663 F2d 1173, 1184, cert den 456 US 989). In my view, defendant’s remaining contentions are without basis and merit no further consideration.